In the United States Court of Federal Claims

 

No. 19~408C
(Filed: March 25, 2019)
NOT FOR PUBLICATION
***************$****$****$***$****$**
HAWA KANDAKAI, *
$
Plaintift`, * Sua Sponte Dismissal; Pro Se Plaintiff;
* Subject~Matter Jurisdiction; RCFC
v. * l2(h)(3); 28 U.S.C. § f331; Collateral
* Attack of Prior Decisions; Equitabie Relief;
THE UNITED STATES, * In Forma Pauperis
*
Det`endant. *

****$*********$*$*$*************$****

OPINION AND ORDER

In this case, pro se plaintiff HaWa Kandakai seeks a temporary restraining order and a
permanent injunction enjoining a NeW York state court from proceeding With a foreclosure
action. Ms. Kandakai also filed an application to proceed in forma pauperis As explained
below, the court lacks jurisdiction to consider Ms. Kandakai’s claims. Thus, without awaiting a
response from defendant, the court grants her application to proceed in forma pauperis and
dismisses her complaint

I. BACKGROUND

ln May 2007, Ms. Kandakai and Joshua Weah executed a $532,000 mortgage to secure a
note of the same amountl U.S. Bank Nat’l Ass’n v. Kandal18 U.S.C. §§ 1345 and 1348(2). Compl. 11 4. She
alleges that

[t]he United States and its agents have committed constructive
fraud and fraudulent disposal of personal property on Which there
is a Security Interest. This case Was discontinued and settled in
2012, the NeW York statute of limitations on mortgages [is] 6
years. This statute expired [in] 2014 and a [third] party law firm
b[r]ought the case back under a new index number 135131/2017
Which is also a violation under the False Claims Act . . . .

ld_. 11 3. The remainder of Ms. Kandakai’s complaint provides her legal argument for the ability
of the United States Court of Federal Claims (“Court of Federal Claims”) to entertain her claim.
m n n 1, 3.

II. LEGAL STANDARDS
A. Pro Se Plaintif`fs

Pro se pleadings are “held to less stringent standards than formal pleadings drafted by
lawyers” and are “to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (200'7) (per
curiam) (quoting Estelle v. Gam'ole, 429 U.S. 97, 106 (1976)). HoWever, the “leniency afforded
to a pro se litigant With respect to mere formalities does not relieve the burden to meet
jurisdictional requirements.” Minehan v. United States, 75 Fed. Cl. 249, 253 (2007); accord
Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995) (“The fact that [the plaintiff] acted
pro se in the drafting of [her] complaint may explain its ambiguities, but it does not excuse its
failures, if such there be.”). ln other Words, a pro se plaintiff is not excused from her burden of
proving, by a preponderance of evidence, that the court possesses jurisdiction g McNutt v.
Gen. Motors Acceptance Corp., 298 U.S. 178, 179 (1936); Banl741 F.3d
1268, 1277 (Fed. Cir. 2014) (citing Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746,
748 (Fed. Cir. 1988)).

 

 

 

4 CPLR 213(4) provides a six-year statute of limitations for filing “an action upon a bond
or note, the payment of Which is secured by a mortgage upon real property . . . .”

“3-

 

B. Subject-Matter Jurisdiction

Whether the court possesses jurisdiction to decide the merits of a case is a “threshold
matter.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998). Subject-matter
jurisdiction cannot be waived or forfeited because it “involves a court’s power to hear a case.”
Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006) (quoting United States v. Cotton, 535 U.S.
625, 630 (2002)). “Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction
is power to declare the law, and when it ceases to exist, the only function remaining to the court
is that of announcing the fact and dismissing the cause.” Ex parte McCardle, 74 U.S. (7 Wali)
506, 514 (1868). Therefore, it is “an inflexible matter that must be considered before proceeding
to evaluate the merits of a case.” Matthews v. United States, 72 Fed. Cl. 274, 278 (2006); accord
K-Con Bldg. Svs., Inc. v. United States. 778 F.3d 1000, 1004-05 (Fed. Cir. 2015).

 

Either party, or the court sua sponte, may challenge the court’s subject-matter jurisdiction
at any time. Arbaugh7 546 U.S. at 506; see also Jeun v. United States, 128 Fed. Cl. 203, 209-10
(2016) (collecting cases). The court must examine all pertinent issues relevant to subject-matter
jurisdiction because “[c]ourts have an independent obligation to determine whether subj ect-
matter jurisdiction exists, even when no party challenges it.” Hertz Co;p. v. Friend, 559 U.S. 77,
94 (2010); accord Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (“When a requirement goes to
subject-matter jurisdiction, courts are obligated to consider sua sponte issues that the parties have
disclaimed or have not presented.”).

In determining whether subject-matter jurisdiction exists, the court generally “must
accept as true all undisputed facts asserted in the plaintiff’s complaint and draw all reasonable
inferences in favor of the plaintiff” Trusted lntegration, Inc. v. United States, 659 F.3d 1159,
1163 (Fed. Cir. 201 i). If the court finds that it lacks subject-matter jurisdiction over a claim,
Rule 12(h)(3) of the Rules of the United States Court of F ederal Claims (“RCFC”) requires the
court to dismiss that claim.

C. The Tucker Act

The ability of the Court of Federal Claims to entertain suits against the United States is
limited. “The United States, as sovereign, is immune from suit save as it consents to be sued.”
United States v. Sherwood, 312 U.S. 584, 586 (1941). The waiver of immunity “may not be
inferred, but must be unequivocally expressed.” United States v. White l\/lountain Apache Tribe,
537 U.S. 465, 472 (2003). The Tucker Act, the principal statute governing the jurisdiction of
this court, waives sovereign immunity for claims against the United States, not sounding in tort,
that are founded upon the United States Constitution, a federal statute or regulation, or an
express or implied contract with the United States. 28 U.S.C. § l49l(a)(1) (2012); White
Mountain, 537 U.S. at 472. However, the Tucl424 U.S. 392, 298 (1976). lnstead, the substantive right must appear in
another source of law, such as a “money-mandating constitutional provision, statute or regulation
that has been violated, or an express or implied contract With the United States.” Loveladies
Harbor, Inc. v. United States, 27 F.3d 1545, 1554 (Fed. Cir. 1994) (en banc).

_4_

 

III. ANALYSIS

Ms. Kandakai’s complaint in the Court of Federal Claims is an attempt to stop, or at least
delay, the foreclosure action pertaining to 145 Nicholas Avenue that is pending in the Richmond
County court by obtaining a temporary restraining order and permanent injunction She contends
that she is bringing a qui tarn action under the False Claims Act due to U.S. Bank’s purported
fraud. She also contends that the Court of Federal Claims can entertain her claim pursuant to
federal-question jurisdiction Her legal contentions notwithstanding, the Court of F ederal Claims
clearly lacks jurisdiction over her claims.

A. The United States Is the Only Proper Defendant in the Court of Federal Claims

Ms. Kandakai alleges that U.S. Bank has committed “constructive fraud” and “[f]raud on
the court” by instituting the Richmond County court lawsuit in 2017 because, she avers, the
statute of limitations for instituting such an action expired in 20l4. Compl. jj 3. Ms. Kandakai’s
reference to the “United States and its agents” in describing the actions taken by U.S. Bank, @,
appears to reflect a belief that U.S. Bank, the lead plaintiff in the Richmond County court
lawsuit, is an arm of the federal govemment. lt is not. U.S. Bank is a private entity. See, e.g.,
U.S. Bancorp, Annual Report (Form 10-K), at 1-2 (Feb. 22, 20l9) (reflecting that the stock of
U.S. Bank’s parent company is sold on the New York Stock Exchange).

However, in the Court of Federal Claims, “the M proper defendant . . . is the United
States, not its officers, nor any other individual.” Stephenson v. United States, 58 Fed. Cl. 186,
190 (2003); accord RCFC 10(a). Because “the United States itself’ is the only proper defendant
in the Court of Federal Claims, this court lacks jurisdiction “over any claims alleged against
states, localities, state and local government entities, or state and local government officials and
employees.” Anderson v. United States, 117 Fed. Cl. 330, 331 (2014). Similarly, the Court of
Federal Claims lacks jurisdiction “over suits against private parties.” Edelmann v. United States,
76 Fed. Cl. 376, 380 (2007). ln other words, “if the relief sought [in the Court of Fedcral
Claims] is against other than the United States, the suit as to them must be ignored as beyond the
jurisdiction of the court.” Sherwood, 312 U.S. at 584. Accordingly, to the extent that Ms.
Kandakai complains of improper conduct by parties other than the United States federal
government, this court lacks jurisdiction over those claims, and they must be dismissed

 

B. The Court of Federal Claims Lacks Jurisdiction Ovcr Ms. Kandakai’s Fraud Claim

To the extent that Ms. Kandakai seeks relief in this court based on alleged tortious
conduct, the Court of Federal Claims lacks jurisdiction 28 U.S.C. § 1491(a)(1); Rick’s
Mushroom Serv., lnc. v. United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008).

 

Claims of fraud sound in tort.5 See, e.g., Lawrence Battelle_ lnc. v. United States, 117
Fed. Cl. 579, 585 (2014). Under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1),
2671-2680, jurisdiction over tort claims against the United States lies exclusively in federal
district courts. U.S. Marine, Inc. v. United States, 722 F.3d 1360, 1365-66 (Fed. Cir. 2013). The
Court of Federal Claims is not a federal district court. Ledford v. United States, 297 F.3d 1378,
1382 (Fed. Cir. 2002); see also Lightfoot v. Cendant Mortg. Corp., 137 S. Ct. 553, 563 (2017)
(distinguishing between the “Court of Federal Claims” and “federal district courts”). Therefore,
“[wjhere the adjudication of a type of claim has been granted to the district courts exclusively,
[the Court of Federal Claimsj has no jurisdiction to hear the case and must dismiss the matter.”
Ross v. United States, 122 Fed. Cl. 343, 348 (2015).

 

C. The Court of Federal Claims Lacks Jurisdiction Over Ms. Kandakai’s False Claims Act
Claim

Mr. Kandakai’s attempt to advance a qui tam action under the False Claims Act fares no
better. Jurisdiction to entertain qui tam actions under the False Claims Act pursuant to 31 U.S.C.
§ 3730 lies exclusively in federal district courts. 31 U.S.C. § 3732 (2012); LeBlanc v. United
States, 50 F.3d 1025, 1031 (Fed. Cir. 1995) (“| Q|ui tam suits may only be heard in the district
courts.”). Because the Court of F ederal Claims is not a federal district court, it lacks jurisdiction
to entertain Ms. Kandakai’s qui tam claim.

D. The Court of Federal Claims Lacks Jurisdiction Based on 28 U.S.C. § 1331

ln addition to asserting jurisdiction pursuant to the False Claims Act, Ms. Kandakai avers
that this court has jurisdiction to entertain her claim based on federal-question jurisdiction

The federal-question-jurisdiction statute provides that “[t]he district courts shall have
original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the
United States.” 28 U.S.C. § 1331 (emphasis added). Because the Court of F ederal Claims is not
a federal district court, it “cannot rely on federal question jurisdiction.” Hernandez v. United
States, 38 Fed. Cl. 532, 538 (1997). Moreover, 28 U.S.C. § 1331 is a jurisdictional statute only;
it is not a money-mandating source of law. M, 122 Fed. Cl. at 348 (quoting Hernandez, 38
Fed. Cl. at 537-3 8). Therefore, Ms. Kandakai cannot use 28 U.S.C. § 1331 to establish
jurisdiction in this court.

E. The Court of Federal Claims Cannot Entertain Collateral Attacks Against the I)ecisions
of Other Courts

At bottom, l\/ls. Kandakai appears to collaterally attack the Rich_tnond County court’s
denial of her motion to dismiss the February 27, 2017 action (in Which there is an upcoming
hearing regarding foreclosure of her personal residence). However, the Tucker Act does not

 

5 To the extent that the fraud alleged by Ms. Kandakai can be construed as a criminal act,
the Court of Federal Claims similarly lacks jurisdiction § Hufford v. United States, 87 Fed.
Cl. 696, 702 (2009) (collecting cases).

 

provide the Court of Federal Claims with jurisdiction to entertain collateral attacks on the
decisions of other courts. §ee 28 U.S.C. § 1491(a); Vereda, Ltda. v. United States, 271 F.3d
1367, l375 (Fed. Cir. 2001) (explaining that the Court of Federal Claims lacks jurisdiction to
entertain a claim “that requires the court to scrutinize the actions of another tribunal” (intemal
quotation marks omitted)); Robinson v. United States, 135 Fed. Cl. 556, 558 (2017) (“[I]t is
Well-established that this court has no power to review, alter or reverse the decisions of a state
court.”).

 

Ms. Kandal514 U.S. 211, 218-19 (1995). Thus, to the extent that Ms. Kandakai has any recourse, it is
available in the Appellate Division of the New York Supreme Court for the Second ludicial
Department.

 

F. The Court of Federal Claims Lacks Authority to Grant Equitable Relief

Finally, Ms. Kandakai seeks a temporary restraining order and permanent injunction to
halt the pending foreclosure of 145 Nicholas Avenue. However, it is well settled that the Court
of Federal Claims generally lacks the authority to grant such equitable relief. W Bowen v.
Massachusetts, 487 U.S. 879, 905 (1988) (holding that the Court of Federal Claims lacks the
“general equitable powers of a district court to grant prospective relief ’). This court is only
authorized to award equitable relief in certain specified circumstances _Smee vida at 905 n.40;
Gonzales & Gonzales Bonds & lns. Agencv, lnc. v. Dep’t of Homeland Sec., 490 F.3d 940, 943
(Fed. Cir. 2007); Kanemoto v. Reno, 41 F.3d 641, 644-45 (Fed. Cir. 1994). None of those
circumstances applies here. §ee 28 U.S.C. § 1491(a)(2) (providing the court with jurisdiction to
issue, “as incident of and collateral to” an award of money damages, “orders directing restoration
to office or position, placement in appropriate duty or retirement status, and correction of
applicable records”); i_rL (providing the court with jurisdiction to render judgment in
nonmonetary disputes arising under the Contract Disputes Act of 1978); ida § 1491(b)(2)
(providing the court with jurisdiction to award declaratory and injunctive relief in bid protests);
i_d_. § 1507 (providing the court with jurisdiction to issue declaratory judgments under 26 U.S.C.
§ 7428).

Ms. Kandakai does not request money damages She instead relies on 18 U.S.C. §§ 1345
and 1348(2) for the authority to seek equitable relief. However, proceedings under title 18 of the
United States Code must be brought in federal district courts. g Joshua v. United States, 17
F.3d 378, 379-80 (Fed. Cir. 1994) (afflrming that the Court of F ederal Claims “has no
jurisdiction to adjudicate any claims whatsoever under the federal criminal code” (internal
quotation marks omitted)).

in short, this court lacks jurisdiction to award equitable relief in the instant case.

 

IV. MS. KAN]]AKAI’S APPLICATION TO PROCEED IN FORMA PAUPERIS

To proceed with a civil action in this court, a plaintiff must either pay $400 in fees_a
$35 0 filing fee plus a $5 0 administrative fee%r request authorization to proceed without

payment of fees by submitting a signed application to proceed in forma pauperis6 E 28 U.S.C.

§§ 1915, 1926', RCFC 77.1(c); see also Waltner v. United States, 93 Fed. Cl. 139, 141 n.2 (2010)
(concluding that 28 U.S.C. § 1915(a)(1) applies to both prisoners and nonprisoners alike).
Plaintiffs wishing to proceed in forma pauperis must submit an affidavit that (1) lists all of their
assets, (2) declares that they are unable to pay the fees, and (3) states the nature of the action and
their belief that they are entitled to redress 28 U.S.C. § 1915(a)(1). Evaluation of a plaintiff" s
ability to pay is “left to the discretion of the presiding judge, based on the information submitted
by the plaintiff.” Alston-Bullock v. United States, 122 Fed. Cl. 38, 45 (2015).

 

Ms. Kandakai filed, concurrent with her complaint, an application to proceed in forma
pauperis Ms. Kandakai has fulfilled all three requirements of 28 U.S.C. § 1915(a)(1), and the
court is satisfied that she is unable to pay the filing fee otherwise required by RCFC 77.1(c).
Therefore, the court grants Ms. Kandakai’s application and waives her filing fee.

V. CONCLUSION

The Court of Federal Claims lacks jurisdiction over Ms. Kandakai’s claims.
Accordingly, her complaint is DISMISSED WITHGUT PREJUDICE for lack of subject-
matter jurisdiction No costs The clerk is directed to enter judgment accordingly

ln addition, the court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from
this order would not be taken in good faith because, as asserted, Ms. Kandakai’s claims are
clearly beyond the subject-matter jurisdiction of this court. Her recourse, if any, is available
through appellate review in New York state court.

IT IS SO ORDERED.

 

5 While the Court of Federal Claims is not generally considered to be a “court of the
United States” within the meaning of title 28 of»the United States Code, 28 U.S.C. § 451, the
court has jurisdiction to adjudicate applications to proceed in forma pauperis § 28 U.S.C.

§ 2503 (d) (deeming the Court of Federal Claims to be a “court of the United States” for purposes
of28 U.S.C. § 1915).